Citation Nr: 1404073	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-39 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for brain cancer, to include as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to brain cancer.

3.  Entitlement to an initial disability rating (evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1970 to November 1971.  He is a recipient of the Bronze Star Medal with letter "V" device and the Air Medal with letter "V" device.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the RO in Detroit, Michigan, which granted service connection for PTSD and assigned a 30 percent initial rating effective April 6, 2005, and which denied service connection for brain cancer.  It also comes from an August 2009 rating decision, which denied service connection for peripheral neuropathy.

In February 2010, the Veteran presented testimony at a hearing before RO personnel.  A copy of the hearing transcript is associated with the claims file.

In November 2012, the Board remanded this matter to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2012 Board Remand is included in the Duties to Notify and Assist section below.

The issues of an initial disability rating for PTSD in excess of 30 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides in service.

2.  Symptoms of brain cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

3.  The Veteran has a current disability of olidendroglioma and astrocytoma (brain cancer).

4.  Brain cancer first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to herbicide agents.

5.  The Veteran has a current disability of chronic peripheral neuropathy of the bilateral upper and lower extremities.

6.  Peripheral neuropathy of the bilateral upper and lower extremities is not caused by, or increased in severity beyond the natural progress of the disease by, any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for brain cancer, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to brain cancer, is rendered legally moot by the denial of service connection for brain cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in December 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for brain cancer, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A February 2008 letter included provisions for disability ratings and for the effective date of the claim.  The case was most recently readjudicated in a September 2013 supplemental statement of the case and any defect as to timing of the notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examinations of the brain from November 2005 and August 2009, an April 2013 medical opinion, and the Veteran's statements.

The Veteran was afforded opportunities for VA medical examinations in connection with his claim for service connection for brain cancer in November 2005 and August 2009.  38 C.F.R. § 3.159(c)(4) (2013).  Neither examination addressed the etiology of the brain cancer.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board remanded the claim for a medical opinion to assist in determining whether the brain cancer is causally or etiologically related to active service, which was provided in April 2013.  See Stegall, 11 Vet. App. at 268.  The Board finds that the April 2013 VA medical opinion is adequate with regard to the claim for service connection for brain cancer.  The April 2013 opinion considers all the pertinent evidence of record and provides complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for brain cancer, to include as due to herbicide exposure, has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to brain cancer, service connection for the primary disability of brain cancer is being denied.  Legally, there can be no secondary service connection to a disability that is not service connected. For this reason, the interpretation of the law is dispositive of the appeal for service connection for peripheral neuropathy of the bilateral upper and lower extremities (claimed as due to brain cancer), so there is no further duty to notify or assist required by the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001). 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, brain cancer (as a malignant tumor) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a malignant tumor, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e) ; and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

The VA Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included cancers of brain and nervous system.  See Notice, 75 Fed. Reg. 32540 -03 (2010).

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection for Brain Cancer

The Veteran asserts that he has brain cancer and that it is related to the presumed exposure to herbicides in Vietnam.  In this case, the Veteran was diagnosed with and underwent surgery for, olidendroglioma and astrocytoma (brain cancer).  As brain cancer is not one of the presumptive diseases for herbicide exposure, there is no presumption of service connection based on herbicide exposure for the claimed brain cancer.  See 38 C.F.R. § 3.309(e); see also Notice, 75 Fed. Reg. 32540-03 (2010).

Regardless, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's brain cancer did not manifest chronic symptoms in service, did not manifest continuous symptoms after service, and did not manifest within one year of service separation, including to a compensable degree.  Service treatment records are absent for complaints of, treatment for, and diagnosis of, brain cancer or symptoms of brain cancer.  The examination at service separation contains normal clinical findings for all systems.  Indeed, the Veteran does not contend that he had symptoms of brain cancer in service or for many years after service.  Instead, he asserts that the brain cancer is related to the presumed exposure to herbicides in Vietnam.

The Board also finds that the weight of the evidence demonstrates that the Veteran's brain cancer is not related to service.  In support of the Veteran's claim, in a December 2006 report, the Veteran's private physician, R.M.S., noted that, "the induction of brain gliomas by Agent Orange (Trichlorophenol or TCP) is well documented in the medical literature."  The private physician opined that the Veteran's tumor is service connected.

The unfavorable evidence includes an April 2013 VA examiner's opinion that the brain cancer is unlikely related to dioxin (Agent Orange) exposure in service.
As noted above, the November 2005 and August 2009 VA examinations did not address the etiology of the Veteran's brain cancer.  For this reason, pursuant to the November 2012 Board Remand, a VA medical opinion was provided in April 2013.  

The VA examiner in April 2013 indicated her review of the claims file and opined that the claimed condition (brain cancer) is less likely than not incurred in or caused by the in-service event (herbicide exposure).  The VA examiner explained that she reviewed previous claims of the same nature, which noted that there was no medical literature to support a link between the Veteran's astrocytoma and Agent Orange exposure.  The VA examiner found that to be true after her own review of the available medical literature.  The VA examiner further explained that the only well-established environmental risk factor for brain tumors is exposure to high doses of ionizing radiation, which she noted is not a factor in this case.  After a review of the Veteran's arguments and Dr. R.M.S.'s opinion, the VA examiner found no medical literature to support the finding that astrocytoma (brain cancer) is related to dioxin (Agent Orange) exposure.

Here, the Board finds the VA examiner's opinion more probative than that of 
Dr. R.M.S.  While Dr. R.M.S. opined that there is a relationship between the Veteran's brain cancer and Agent Orange exposure, his only explanation is that such a relationship is well-documented in the medical literature; however, the specific literature is not provided, and the opinion conflicts with studies upon which VA regulations governing presumptive service connection for disorders associated with herbicides used in Vietnam were based.  In contrast, the VA examiner had adequate information on which to base her medical opinion and provided an adequate rationale for the conclusion based on medical principles.  Indeed, the VA examiner did not find the medical literature mentioned by Dr. R.M.S. that purported to establish a relationship between brain cancer and herbicide exposure.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current brain cancer and active duty service herbicide exposure, including no credible evidence of chronic symptoms of brain cancer in service, of brain cancer to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of brain cancer since service, or medical nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for brain cancer on a direct basis, including directly and presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Secondary Service Connection for Peripheral Neuropathy 
of the Bilateral Upper and Lower Extremities

As discussed above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the present case, the Veteran contends that the peripheral neuropathy of the bilateral upper and lower extremities is directly related to the brain cancer.  For the reasons discussed in detail above, the Board finds that service connection for brain cancer is not warranted, and is to be denied; therefore, a threshold legal requirement of primary service-connected disability for a valid claim of secondary service connection has not been met.  See 38 C.F.R. § 3.310.  Accordingly, the claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis is legally insufficient, and must be denied as lacking legal merit.  See Sabonis, 6 Vet. App. at 430.  In this regard, in the November 2012 decision, the Board denied service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct and presumptive basis; as such, those theories of entitlement will not be further discussed.


ORDER

Service connection for brain cancer is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to brain cancer, being without legal merit, is denied.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of an initial disability rating for PTSD in excess of 30 percent and entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran last underwent a VA PTSD examination in November 2010.  The fact that a VA examination is over three years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new examination was warranted after a two-year period between the last VA examination coupled with the veteran's contention that the pertinent disability had increased in severity since the last examination).  Here, as discussed in the November 2012 Board Remand, the Veteran complains of memory loss and cognitive impairment as PTSD symptoms.  These symptoms have been variously related by clinicians and VA examiners to the residuals of surgery to remove the brain tumor, as well as to the service-connected PTSD.  As adjudicated above, the Veteran is not service connected for brain cancer.  

For these reasons, a VA psychiatric medical opinion should be obtained to help determine, to the extent possible, the psychiatric symptomatology that is related to the service-connected PTSD, as well as to differentiate any cognitive or psychiatric symptoms or disorders that are not due to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (2013) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  

As some of the evidence relates to severity of PTSD symptomatology, the TDIU claim is inextricably intertwined with the issue of an initial disability rating for PTSD in excess of 30 percent.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  As such, the claim for a TDIU should be remanded on this basis alone.

In addition, in this case, the Veteran is service connected for PTSD, bilateral hearing loss, and tinnitus.  The Veteran was afforded various VA examinations of the service-connected disabilities; however, the Board finds these examinations inadequate to the extent that they fail to adequately address the occupational impact of the Veteran's service-connected disabilities.  In this regard, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty, 6 Vet. App. 537 ; and Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).


Accordingly, the issues of an initial disability rating for PTSD in excess of 30 percent and entitlement to a TDIU are REMANDED for the following action:

1. Request a medical opinion from an appropriate VA psychiatrist to help determine the current nature and severity of the service-connected PTSD.  A psychiatric examination of the Veteran is not required unless the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion; if so determined, such examination should be scheduled.  

The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The relevant documents in the claims folder should be made available to the VA examiner for review and he or she should indicate such review in the medical opinion report.

The VA examiner is specifically asked to explain the etiology of the Veteran's cognitive limitations that are suspected to be related to the brain cancer, which was diagnosed in December 2004.  To the extent possible, the examiner should distinguish between symptomatology associated with brain cancer versus that associated with service-connected PTSD, and discuss whether and to what each disorder affects the other.  

If the examiner is unable to differentiate between symptomatology attributed to brain cancer and the service-connected PTSD, he or she should so explicitly state.

A rationale should be given for all opinions and conclusions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the effect of the Veteran's service-connected PTSD, bilateral hearing loss, and tinnitus, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations (to include the findings of the VA psychiatrist above), in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for PTSD, bilateral hearing loss, and tinnitus.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues of an initial disability rating for PTSD in excess of 30 percent and TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


